t c memo united_states tax_court stephen p and sharon l sherwood petitioners v commissioner of internal revenue respondent docket no filed date stephen p sherwood pro_se franklin r hise for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes additions to tax and penalties for the years and as follows petitioner husband year deficiency sec_6651 sec_6651 sec_6663 additions to tax penalty dollar_figure big_number big_number petitioner wife dollar_figure -- -- -- dollar_figure dollar_figure -- -- penalty year deficiency sec_6651 sec_6651 sec_6663 additions to tax dollar_figure big_number big_number dollar_figure -- -- -- dollar_figure dollar_figure -- -- the issues for decision are whether petitioners failed to report income in amounts determined by respondent for the years and whether petitioners are liable for the sec_6651 addition_to_tax for whether petitioners are liable for the sec_6651 additions to tax for and for failure_to_file due to willful intent to evade income taxes whether in the event it is decided that the failure to timely file was not due to willful intent to evade income taxes petitioners are liable for the delinquency penalty under sec_6651 for and whether petitioners are liable for the sec_6663 fraud_penalty for and whether in the event it is decided the underpayment for was not due to fraud petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in round rock texas on the date the petition was filed in this case since the time they were married in and until the years here in issue petitioners had filed joint federal_income_tax returns and paid tax on their community_income as a result of conversations with friends and their own limited research in constitutional and tax law petitioners concluded that they were not citizens of the united_states and were not therefore subject_to the tax laws applicable to united_states citizens relying upon this conclusion petitioners each filed forms 1040-nr as non-resident aliens for the tax years at issue since form nr requires the filing of separate returns for married couples separate deficiency notices were issued by respondent to each petitioner the first issue for decision is whether petitioners failed to report income in an amount determined by respondent the determinations of respondent in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving that respondent erred in her determinations rule a 290_us_111 sec_61 includes as gross_income all income from whatever source derived including but not limited to compensation_for services and interest sec_61 at trial petitioner husband acknowledged the receipt of all items of unreported income determined by respondent for the tax years at issue in doing so it became apparent that petitioners' erroneous interpretation of the internal_revenue_code and claim of foreign citizenship were the only arguments which they were interested in presenting we will not address petitioners' tax-protester ramblings which were presented at trial as was stated by the court_of_appeals for the fifth circuit we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir since petitioners have presented no meritorious arguments disputing respondent's proposed deficiencies we sustain respondent's determinations of deficiencies in petitioners' and federal income taxes the second issue for decision is whether petitioners are liable for the sec_6651 addition_to_tax for sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file a return up to percent in the aggregate the addition_to_tax is imposed on the net amount due calculated by reducing the amount_required_to_be_shown_as_tax on the return by any part of the tax which is paid on or before the date prescribed for payment of the tax sec_6651 the flush language of sec_6651 provides that in the case of a failure_to_file within days of the date prescribed for the filing of such return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6651 shall not be less than the lesser_of dollar_figure or percent of the amount_required_to_be_shown_as_tax on such return see 100_tc_374 petitioners bear the burden of proving that respondent's determinations that they were negligent are incorrect rule a 105_tc_324 petitioners' federal_income_tax returns were due on date sec_6072 sec_1_6072-1 income_tax regs respondent contends that petitioners' submission of forms 1040-nr constituted a filing of their federal_income_tax returns on date petitioners have not offered any evidence to show that their delay in filing their return was due to reasonable_cause rather than their willful neglect accordingly respondent's determinations that petitioners are each liable for a dollar_figure addition_to_tax under sec_6651 are sustained the third and fourth issues for decision are whether petitioners are liable for the sec_6651 addition_to_tax for and respondent determined in the alternative that the sec_6651 addition_to_tax would apply in the event it was decided that the failure_to_file was not fraudulent as noted infra respondent bears the burden of proving fraud issues by clear_and_convincing evidence sec_7454 rule b sec_6651 provides that the sec_6651 addition_to_tax shall be increased to percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file a return up to percent in the aggregate where such failure_to_file is fraudulent it would be repetitive to discuss the reasons why we are unconvinced that petitioners acted fraudulently in failing to file their and returns as the reasons enumerated infra in regard to the fraud_penalty are similarly relevant for these taxable years however we must still address respondent's alternative determination that petitioners are liable for the sec_6651 addition_to_tax for and irrespective of the fact that respondent has taken an inconsistent_position with regard to petitioners' forms 1040-nr for respondent accepted petitioners' forms nr as a filing of a return however for and respondent determined that these forms 1040-nr did not constitute a filing respondent's determinations that petitioners failed to file sufficient tax returns are presumed to be correct and petitioners bear the burden of proving her determinations erroneous rule a cluck v commissioner supra pincite sec_6011 requires all taxpayers to make a return or statement according to the forms and regulations prescribed by the secretary a document constitutes a valid_return if it contains sufficient data from which respondent can compute and assess a tax_liability 77_tc_689 respondent's position is that petitioners' submitted forms 1040-nr for and do not constitute valid income_tax returns we agree with respondent petitioners have not proven that the forms 1040-nr sufficiently listed items of gross_income deductions or calculations of taxes by which their proper tax_liability could be ascertained the attachment of forms w-2 does not substitute for information required to be shown on the returns see 82_tc_766 as was the case with their failure_to_file a timely return for petitioners have not shown that such failure was due to reasonable_cause therefore respondent's determinations that petitioners are liable for the sec_6651 addition_to_tax for and are sustained the fifth issue for decision is whether petitioners are liable for the sec_6663 fraud_penalty for in her deficiency_notice respondent determined that the sec_6662 accuracy-related_penalty would apply in the event it was decided that the underpayment was not due to fraud a prerequisite to the applicability of sec_6662 and sec_6663 is that a return of tax other than one prepared by respondent pursuant to sec_6020 is filed sec_6664 102_tc_632 sec_6663 provides that if respondent establishes that any part of any underpayment_of_tax required to be shown on a return is due to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud respondent bears the burden to prove by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment for each year was due to fraud sec_7454 rule b clayton v commissioner supra pincite fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by examining circumstantial evidence indicative of the taxpayer's motives 91_tc_874 over the years courts have developed various factors or badges which tend to establish the existence of fraud see clayton v commissioner supra pincite respondent argues that petitioners were fully aware of their obligation to pay federal_income_tax on their income for the years at issue since they paid tax on the same type of income in previous years respondent contends that petitioners' underpayment for is attributable to a fraudulent procurement of a refund of withheld taxes respondent further asserts that petitioners' omission of social_security numbers on the submitted forms 1040-nr was intended to mislead respondent we find that the badges_of_fraud are not sufficiently present in the facts of this case first petitioners filed what they believed albeit erroneously to be the proper forms we note that respondent accepted these forms as a valid filing and continues to rely upon such acceptance as a basis for the sec_6651 failure_to_file addition_to_tax for second petitioner husband did not attempt to stop the withholding of taxes from his paychecks third petitioner husband's omission of his social_security_number from his form 1040-nr does not amount to concealment since it was listed on his submitted form_w-2 if his intent was to conceal this information he would not have disclosed it to respondent in this way we recognize that absent respondent's acceptance of this form 1040-nr the mere attachment of a form_w-2 would not remedy a form which was otherwise invalid for lack of sufficient information by which tax_liability could be calculated beard v commissioner supra pincite however noncompliance does not amount to concealment on these facts fourth petitioners maintained continuous correspondence with respondent in regard to their case the facts do not clearly show that petitioners intended to mislead respondent or conceal their tax_liability rather the facts show that they erroneously believed that they did not owe any_tax as this court has previously stated these types of arguments may have been meritless frivolous wrongheaded and even stupid but we cannot hold that they amounted to fraud without something more were we to do so every tax_protester case would be automatically converted into a fraud case 86_tc_1253 we will however address below the consequences of pursuing such erroneous beliefs before this court the sixth issue for decision is whether petitioners are liable in the alternative for the sec_6662 accuracy- related penalty for respondent's determinations are presumed to be correct and petitioners bear the burden of proving that the penalties do not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs we find that petitioners have failed to prove that they were not negligent in their underpayment_of_tax although petitioners blame respondent for their lack of knowledge the rules and regulations concerning their proper tax_liability are readily available to the public through various sources therefore we hold that petitioners are liable for the sec_6662 accuracy-related_penalty for we will next determine whether this court should impose sanctions upon petitioners pursuant to sec_6673 whenever it appears to this court that the taxpayer's position in a proceeding before it is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 a proceeding in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sanctions are properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous 820_f2d_1464 9th cir in response to the court's questions the following evidence was introduced at trial the court q are you aware of the provisions of sec_6673 of the internal_revenue_code the damages provision petitioner a i am the court q and are you aware of the many cases that have addressed themselves to various and sundry tax protestor arguments petitioner a your honor respondent's counsel has stated that i am a tax protestor which is a conclusion that has yet to be proved after painstakingly listening to petitioners' groundless arguments at trial and reading through the same in their briefs we conclude that petitioners are indeed tax protesters petitioners' arguments include tax_protester rhetoric and legalistic gibberish which they should have known are frivolous under established law petitioners' frivolous position within the meaning of sec_6673 is that wages are immune from tax in view of the foregoing we will sua sponte exercise our discretion under sec_6673 and require each petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
